
	

115 SJ 21 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Environmental Protection Agency relating to Cross-State Air Pollution Rule Update for the 2008 Ozone NAAQS.
U.S. Senate
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 21
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2017
			Mr. Toomey introduced the following joint resolution; which was read twice and referred to the Committee on Environment and Public Works
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Environmental Protection Agency relating to Cross-State
			 Air Pollution Rule Update for the 2008 Ozone NAAQS.
	
 That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Cross-State Air Pollution Rule Update for the 2008 Ozone NAAQS (81 Fed. Reg. 74504 (October 26, 2016)), and such rule shall have no force or effect.
		
